PER CURIAM:
Kalu Kalu seeks to appeal the district court’s denial of his motion to release funds. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2006); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Kalu seeks to appeal is neither a final order nor an appealable interlocutory or collateral order.* Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 The district court has yet to issue a garnishment disposition order or act upon Kalu’s request for a hearing. We note that, as directed by statute, the district court should not delay the resolution of such matters. See 28 U.S.C. § 3205(c) (2006).